Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communications filed on October 20, 2020 and March 31, 2022. The Preliminary Amendment filed on October 20, 2020 has been entered. Claims 1-2, 4-8, and 11-14 are pending in the application.

Priority/Continuity Information
This application is a 371 of International Application No. PCT/JP2018/022765 filed on June 14, 2018.

                                                  Drawings
The drawings filed on 10/20/2020 are acknowledged and are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Emily Senn (Reg. No. 79,384) on 6/10/2022.
Please amend claim 1 as follows:

1.   (Examiner Amendment)  A device management system comprising:
a plurality of devices each having a structural component; 
a central controller connected to the plurality of devices via a network; 
	a feature value detection unit provided in each of the plurality of devices and configured to detect a feature value of the structural component; 
	a first information processing terminal of a maintenance company of the devices that is connected to the central controller via the network; and
	a second information processing terminal of a manufacturer of the structural component of each of the plurality of devices 
	the central controller includes
	a storage device storing in time series the feature value detected by each of the feature value detection units;
	wherein the central controller:
	estimates a lifespan of the structural component of each of the plurality of devices from the feature value stored in the storage device;
	determines whether a remaining period that is a time period from a time at which estimation is performed to an end of the lifespan is less than or equal to a set scheduled period; and if the remaining period is less than or equal to the set schedule period, reports the determination result to the first information processing terminal and the second information processing terminal, and 
	wherein the first information processing terminal sends a notification indicating that the remaining period is less than or equal to the set scheduled period.

Reasons for Allowance
Claims 1-2, 4-8, and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fail to disclose, teach, or fairly suggest the central controller including a storage device storing in time series the feature value detected by each of the feature value detection units; wherein the central controller: estimates a lifespan of the structural component of each of the plurality of devices from the feature value stored in the storage device; determines whether a remaining period that is a time period from a time at which estimation is performed to an end of the lifespan is less than or equal to a set scheduled period; and if the remaining period is less than or equal to the set schedule period, reports the determination result to the first information processing terminal and the second information processing terminal, as presented in the claimed invention.
Nakamura (WO 2018/078853 A1- in particular, see paragraphs [0030]-[0068], fig. 6 and 16) discloses an air conditioner that comprises a deterioration diagnosis device 30 that includes a vibration detection device 10 (corresponding to the feature value detection unit), and a diagnostic processing device 20 that is provided with a storage unit 21, a feature quantity calculation unit 23, a deterioration assessment unit 24, and a notification processing unit 25, and also indicates that the deterioration assessment unit may assess the deterioration type and the degree of deterioration of a compressor and that the notification processing unit may display the deterioration type and the degree of deterioration on a display unit and transmit same to a monitoring center as a remote monitoring destination.
Watanabe (JP 2013-212000 A - see, in particular, paragraph [0118]) discloses calculating the remaining service life of the device (e.g. a refrigerator) and issuing a notification when the remaining service life is approaching.
Singh et al. (US 2003/0005710 A1 - see, in particular, paragraphs [0009]-[0010]) discloses a method for monitoring and managing a refrigeration system, where a management center is alerted with a first set of alarms regarding potential issues with food quality and safety, and a second set of alarms regarding failure of particular components of the refrigeration system, as well as preventative maintenance requirements of particular components.
Jung et al. (US 2018/0224148 A1 - see, in particular, abstract, paragraph [0137]) discloses an air conditioner system that includes a plurality of air-conditioners, and a management server configured to receive air-conditioner data from the plurality of air-conditioners, and to analyze the received air-conditioner data to diagnose a state of the air-conditioners.
Carpenter et al. (US 2019/0197794 A1 - see, in particular, paragraph [0007]) discloses a system and method for estimating a remaining useful life of an air filter in a machine.
However, none of the prior arts discloses the central controller includes a storage device storing in time series the feature value detected by each of the feature value detection units; wherein the central controller: estimates a lifespan of the structural component of each of the plurality of devices from the feature value stored in the storage device; determines whether a remaining period that is a time period from a time at which estimation is performed to an end of the lifespan is less than or equal to a set scheduled period; and if the remaining period is less than or equal to the set schedule period, reports the determination result to the first information processing terminal and the second information processing terminal, as mentioned in independent claim 1. As a result of the foregoing, the invention as in claim 1 exhibits the advantageous effect wherein the central controller estimates the lifespan of the structural component of each of the plurality of devices, the controller of each of the plurality of devices does not need to perform lifespan estimation, thus information processing load for each unit is reduced. In addition, the central controller is configured to report the lifespan determination result to the first information processing terminal of a maintenance company of the devices and the second information processing terminal of a manufacturer of the structural component of the devices, thus, a worker of the maintenance company can quickly and systematically replace the structural component on the basis of the lifespan determination result while an administrator of the structural components manufacturer can systematically reduce the number of replacement structural components in stock on the basis of the lifespan determination result (see e.g. paragraphs [0072]-[0073] of the specification as filed). This is not taught in any reasonable combination of references. Therefore, claims 1-2, 4-8, and 11-14 are allowable over the cited prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, FAX: 571-270-8536. The examiner can normally be reached Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov